On February 8, 1916 this relator presented an application for a writ of habeas corpus to the Presiding Judge of this court which was granted and the cause set down for February 19, 1919 on which date same appears to have been duly submitted. The record is before us without any statement of facts or agreement of counsel or any other manner by which this court may be guided in determining its decision of this case. It has been often held by this court that the contents of the application are but pleading and that if nothing further be presented the application will be dismissed. See Ex parte Thomas, 65 Tex.Crim. Rep.; Ex parte Clark, 198 S.W. Rep., 954; Ex parte Robertson,63 Tex. Crim. 280.
There being nothing before us except the application for this writ which alleges that applicant was placed in jail following an adjudication that he was in contempt of the District Court of Red River County for refusing to answer certain questions before the grand jury of that county, we are unable to decide what the facts were upon which such judgment was rendered, and the presumption being that proper facts were before the court and in favor of the regularity of the court's action, the application will be dismissed *Page 205 
and the relator will be remanded to the custody of the sheriff of Red River County.
Remanded to custody.
                          ON REHEARING.                         April 16, 1919.